                    Case 19-12153-KBO              Doc 737       Filed 03/10/21         Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                   Debtors.                                     (Jointly Administered)

                                                                Re: Docket No. 690

                      THIRD ORDER EXTENDING THE PERIOD WITHIN
                 WHICH TRUSTEE MAY REMOVE ACTIONS PURSUANT TO
         28 U.S.C. § 1452 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027,
                       THROUGH AND INCLUDING SEPTEMBER 27, 2021

                   Upon the motion (the “Motion”)2 of George L. Miller, chapter 7 trustee (the “Trustee”)

to the estates of the above-captioned debtors (the “Debtors”), for entry of an order: (a) further

enlarging the period for filing notices of removal of the Actions by 182 days, through and including

September 27, 2021, without prejudice to the Trustee’s right to seek further extensions; and

(b) granting related relief, all as more fully set forth in the Motion; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012, and the Court having the power to enter a final order consistent with Article III of the United

States Constitution; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that venue of this proceeding and the Motion in this district

is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief

requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou
Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

DOCS_DE:233000.2 57095/001
                   Case 19-12153-KBO            Doc 737      Filed 03/10/21     Page 2 of 3




in interest; and this Court having found that notice of and opportunity for a hearing on the Motion

were appropriate; and this Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and upon all of the proceedings had before

this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

                 1.          The time period provided by Bankruptcy Rule 9027 within which the Trustee

may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(2) is enlarged and

extended through and including September 27, 2021 (the “Pre-Petition Removal Deadline”).

                 2.          The Pre-Petition Removal Deadline applies to all matters specified in

Bankruptcy Rule 9027(a)(2)(A), (B), (C).

                 3.          The time period provided by Bankruptcy Rule 9027 within which the Trustee

may file notices of removal of related proceedings under Bankruptcy Rule 9027(a)(3) is enlarged and

extended to the later of (i) September 27, 2021, and (ii) the time period specified in Bankruptcy Rule

9027(a)(3)(A) and (B) (i.e. the shorter of (A) 30 days after receipt, through service or otherwise, of a

copy of the initial pleading setting forth the claim or cause of action sought to be removed, or (B) 30

days after receipt of the summons if the initial pleading has been filed with the court but not served

with the summons) (the “Post-Petition Removal Deadline”).

                 4.          The Post-Petition Removal Deadline applies to all matters specified in

Bankruptcy Rule 9027(a)(3).

                 5.          This Order is without prejudice to the Trustee’s right to seek further extensions

of the time within which to remove related proceedings.




DOCS_DE:233000.2 57095/001                               2
                   Case 19-12153-KBO             Doc 737      Filed 03/10/21     Page 3 of 3




                 6.          This Court shall retain jurisdiction over all matters arising from or related to

the interpretation, enforcement, or implementation of this Order.




      Dated: March 10th, 2021                                 KAREN B. OWENS
      Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:233000.2 57095/001                                3
